Maximilian Moss, S.
The petition seeks the grant of letters of temporary administration in a proceeding initiated pursuant to subdivision 2 of section 126 of the Surrogate’s Court Act. The said section authorizes the appointment of a temporary administrator upon the estate of an absentee where a person of whose estate the Surrogate would have jurisdiction, if he were shown to be dead, disappears or is missing and the appointment is necessary for the protection of his property.
The petitioner alleges that his sister disappeared on or about the 20th day of November, 1956 and has since been missing. It recites the searches and efforts through various government and private sources to ascertain her whereabouts.
Legislative Document No. 65 (G-) dealing with chapter 108 of the Laws of 1961, which enacted the amendment of the first paragraph of subdivision 2 of section 126 of the Surrogate’s Court Act, specifically directed attention to the inadequacy of the statute in permitting administration in cases of mysterious disappearance. A broader interpretation will now be recognized by this court.
The court is satisfied that the factors indicated in the petition 'are sufficient under subdivision 2 of section 126 of the Surrogate’s Court Act to require the appointment of a temporary administrator for the protection of the property of the missing person. The petition awarding letters of temporary administration upon the estate of Catherine Mathiez is granted upon the petitioner qualifying according to law.